Smolenski, RJ.
(dissenting). I respectfully dissent. I find that the circuit court did not clearly err in finding that the money seized from claimant was substantially related to, and therefore used to facilitate, the unlawful sale of cocaine. MCL 333.7521(1)(f); MSA 14.15(7521)(1)(f); In re Forfeiture of $5,264, 432 Mich 242; 439 NW2d 246 (1989). I likewise find that the circuit court did not clearly err in finding that the money was in “close proximity” to the cocaine. MCL 333.7521(1)(f); MSA 14.15(7521)(1)(f). Accordingly, I would affirm the court’s order of forfeiture.